DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US Pub. No. 2020/0357712).
Regarding claim 1, in FIGs. 1-3, Tanaka discloses an electronic component embedded substrate comprising: a core structure (11 and 15) including a first insulating body (e.g. 15, paragraphs [0029] and [0045]) and a plurality of core wiring layers (18, paragraph [0031]), respectively disposed on or in the first insulating body, and having a cavity (30) penetrating through at least a portion of the first insulating body in a thickness direction of the first insulating body and having a stopper layer (36) disposed as a bottom surface of the cavity; an electronic component (80, paragraph [0036]) disposed in the cavity and attached to the stopper layer; and a build-up structure including a second insulating body (21, paragraph [0025]) covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity, and one or more build-up wiring layers (25/41) each disposed on or in the second insulating body, wherein the stopper layer has a first region in which a portion of one surface of the stopper layer is exposed from the first insulating body by the cavity and a second region in which the other portion of the one surface is covered with the first insulating body (see FIG. 3), and a surface roughness of the one surface of the stopper layer (31A, paragraph [0035]) in the first region is greater than a surface roughness of the one surface of the stopper layer in the second region (this region is planar).
Regarding claim 2, in FIGs. 1-3, Tanaka discloses that the one surface of the stopper layer in the first region has a center line average roughness Ra that is greater (has a roughness) than a center line average roughness Ra of the one surface of the stopper layer in the second region (this region is planar).
Regarding claim 4, in FIGs. 1-3, Tanaka discloses that the one surface of the stopper layer in the first region has a ten point average roughness Rz that is greater (has a roughness) than a ten point average roughness Rz of the one surface of the stopper layer in the second region (this region is planar).
Regarding claim 6, in FIGs. 1-3, Tanaka discloses that a thickness of the stopper layer in the first region is thinner (measured from bottom of 31A to the bottom of the roughness 36) than a thickness of the stopper layer in the second region (measured from bottom of 31A to top of 31A).
Regarding claim 7, in FIGs. 1-3, Tanaka discloses that the stopper layer is disposed on the same level as one of the plurality of core wiring layers.
Regarding claim 8, in FIGs. 1-3, Tanaka discloses that the electronic component has a first surface on which a connection pad (81, paragraph [0039]) is disposed and a second surface opposite to the first surface, and the second surface is attached to the stopper layer through a die attach film (DAF) (33, paragraph [0056]).
Regarding claim 14, in FIGs. 1-3, Tanaka discloses an electronic component embedded substrate comprising: a core structure (11 and 15)  including a first insulating body and a plurality of core wiring layers (18), respectively disposed on or in the first insulating body, and having a cavity (30) penetrating through at least a portion of the first insulating body in a thickness direction of the first insulating body and having a stopper layer (31A) disposed as a bottom surface of the cavity; an electronic component (80) disposed in the cavity and attached to the stopper layer; and a build-up structure (25/41) including a second insulating body (21) covering at least a portion each of the core structure and the electronic component and disposed in at least a portion of the cavity, and one or more build-up wiring layers each disposed on or in the second insulating body, wherein a surface in a region, exposed from the first insulating body by the cavity, of one surface of the stopper layer has a first unevenness portion (36), and a second unevenness portion disposed on the first unevenness portion and having a smaller height difference of unevennesses than the first unevenness portion (a planar sub-portion of the upper surface of 31A).
Regarding claim 15, in FIGs. 1-3, Tanaka discloses that at least a portion of one surface of the stopper layer (remaining portion of the planar portion of the upper surface of 31A) is buried in the first insulating body, a surface of a region buried in the first insulating body of the one surface of the stopper layer has a third unevenness portion, and the first unevenness portion has a greater height difference of unevennesses than the third unevenness portion.
Allowable Subject Matter
Claims 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed electronic component embedded substrate particularly characterized by a surface in a region, exposed from the first insulating body by the cavity, of one surface of the stopper layer has a center line average roughness Ra of 0.6 µm to 1.2 µm, and a ten point average roughness Rz of 7 µm to 13 µm
Claims 3, 5, 9-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In FIGs. 1-2E, US Pub. No. 2011/0042797 generally discloses a chip (150) adhered to an underlying layer (110) having different degrees of roughness (110a and 110b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896